Citation Nr: 0218299	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for residuals of right tibial plateau fracture 
with degenerative joint disease (DJD) and deformity.  

2.  Entitlement to a disability rating greater than 30 
percent for residuals of left tibial plateau fracture with 
DJD and deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had verified active service from September 
1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The case returns to the Board following a remand to the RO 
in April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran's disability is manifested by subjective 
complaints of pain, swelling, and locking in the knees, 
with increased pain and swelling with use or in cold 
weather, and complaints of ankle pain and swelling.  
Objectively, there is intermittent knee swelling and 
tenderness bilaterally, limitation of knee flexion with 
pain, right greater than left, slight crepitance on 
motion, some joint line pain, and X-ray evidence of 
moderate DJD in the knees.  There is no significant ankle 
disability, either by physical examination or radiographic 
study.  There is no evidence that the veteran uses a knee 
or ankle brace due to nonunion of the tibia and fibula 
resulting in loose motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for residuals of right tibial plateau fracture 
with DJD and deformity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2002).    
2.  The criteria for a disability rating greater than 30 
percent for residuals of left tibial plateau fracture with 
DJD and deformity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the June 1999 and October 1999 rating decisions, March 
2000 statement of the case, and August 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in July 2001, the RO 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to identify and obtain relevant evidence, noted 
what evidence was already of record and what additional 
evidence the RO was taking steps to obtain, and asked the 
veteran to submit or authorize the release of additional 
private medical evidence.  Therefore, the Board finds that 
the RO has afforded the veteran all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, the RO has obtained 
two medical examinations, VA treatment records, and 
private medical records as identified and authorized by 
the veteran.  There is no suggestion from the record or 
allegation from the veteran that additional pertinent 
evidence remains outstanding.  Accordingly, the Board 
finds that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
the RO provided the veteran with all required notice and 
assistance, there is no indication that the Board's 
present review of the claim will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for residuals of 
right and left tibia fractures in an April 1972 rating 
decision.  At that time, it assigned a 20 percent rating 
for the right leg and a 10 percent rating for the left 
leg.  In a December 1989 rating action, the RO increased 
the right leg evaluation, to include a temporary total 
disability rating for convalescence, but reestablished the 
20 percent rating effective November 1989.  The RO 
increased the left leg disability rating to 20 percent 
effective from October 1989 in an April 1992 rating 
decision.  The 20 percent evaluations were continued in 
subsequent rating actions.  

The veteran submitted a claim for an increased rating for 
both disabilities in April 1999.  He asserted that he had 
increased pain and difficulty bending his knees.  With his 
claim, the veteran included treatment records from 
Guadalupe Zamora, M.D., dated from March 1994 to August 
1998.  Records for the relevant time period show 
complaints of knee pain and refills of Vicodin.  

In connection with his claim, the veteran underwent a VA 
examination in May 1999.  Subjective complaints included 
bilateral knee pain with occasional instability and 
locking.  He denied any inflammation or swelling.  He used 
a cane for ambulation.  He also stated that his current 
condition did not significantly impair his activities.  On 
examination, the knees appeared symmetrical.  Range of 
motion of the knees was from 0 to 130 degrees with mild 
crepitus bilaterally.  The knee joints were stable.  There 
was no evidence of tenderness to palpation, effusion, loss 
of mobility, or locking of either knee.  X-rays of the 
knees showed old healed fractures without any significant 
arthritis.  The diagnosis was old healed fractures of the 
proximal tibia bilaterally.    

VA medical records dated through April 1999 were negative 
for treatment relating to either leg disability.

The RO denied the veteran's claim for increased disability 
ratings.  He timely perfected an appeal of that decision.  
In his November 1999 notice of disagreement, the veteran 
stated that he did have swelling in both knees, which 
caused considerable limitation of motion.  At times, he 
had to use a brace to help ambulate without considerable 
pain.  Similarly, in his May 2000 substantive appeal, the 
veteran again asserted that he had knee pain and swelling, 
as well as popping and grinding on use.  

Pursuant to the Board's remand, the RO secured the 
veteran's recent VA treatment records through August 2002.  
Although there were references to knee pain and medication 
refills, there were no findings associated with either 
disability.  A September 2001 record stated that knee 
examination at that time showed no effusion and that 
varus, valgus, drawer, and McMurray testing were all 
satisfactory.    

Also pursuant to the Board's remand, the veteran provided 
the RO with current treatment records from Dr. Zamora.  
The records generally reflected regular follow up visit 
for knee pain with refills for Vicodin and intermittent 
ankle complaints.  Notes dated in June 1999 noted knee 
swelling.  In January 2000, the veteran described knee 
pain and swelling, often associated with cold weather.  
Examination revealed swelling and tenderness to palpation, 
right greater than left.  The veteran reported having 
increased knee pain for two weeks in October 2000.  On 
examination, there was tenderness on range of motion 
testing.  Notes dated in November 2000 included reports of 
left knee locking with pain and right knee popping.  No 
abnormal findings were noted on examination.  Examination 
in October 2001 found that both knees were swollen, 
tender, and had decreased range of motion.  

The veteran was afforded a VA orthopedic examination in 
August 2001.  He described continued pain, swelling, and 
giving out in both knees, right worse than left.  The 
knees were also easily fatigable and tended to feel hot 
and red.  He had increased symptoms with increased use or 
in cold weather.  The veteran described the same symptoms 
in the ankles.  There were no dislocations or recurrent 
subluxations and no inflammatory arthritis.  The veteran 
used a cane in the right hand and an elastic brace for the 
right knee.  He felt that his condition at the time of the 
examination was better than usual.  Examination of the 
right knee showed range of motion from 0 to 90 degrees 
with slight crepitance.  There was pain on full flexion; 
the veteran grimaced and restricted his motion with muscle 
tension at that point.  There was medial and lateral joint 
line pain, as well as pain with attempts at McMurray 
testing.  Lachman test was negative.  Examination of the 
left knee showed range of motion from 0 to 110 degrees 
with slight crepitance.  He reported some pain on full 
flexion and slight joint line pain.  McMurray and Lachman 
testing was negative.  There was no effusion, erythema, 
edema, heat, or gross instability in either knee.  
Examination of the ankles revealed limitation of 
dorsiflexion, right worse than left.  Otherwise, the 
ankles were normal.  The examiner noted that, when using 
the cane in the right hand, the veteran walked with a 
lurching gait.  Use of the cane in the left hand improved 
gait significantly.  X-rays showed moderate degenerative 
arthritis bilaterally with narrowing of the medial 
compartment on the right and narrowing of the lateral 
compartment of the left.  X-rays of the ankles were 
unremarkable.  The diagnosis was significant degenerative 
changes to both knees secondary to tibial plateau 
fractures.  It was noted that the veteran may eventually 
require total knee replacements.  The examiner was unable 
to determine the cause of the limitation of ankle motion, 
but noted that examination and X-rays were unremarkable.  
Finally, the examiner opined that the veteran's disability 
with respect to the knees might be as much as 20 percent 
worse on a "bad" day, though it was difficult to 
determine.  

In an August 2002 rating decision, the RO increased the 
evaluations for the right and left leg disabilities to 30 
percent effective from the date of the April 1999 claim.  
The veteran continues to pursue his appeal.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran's right and left leg disabilities are both 
rated as 30 percent disabling under Diagnostic Code (Code) 
5262, impairment of the tibia and fibula.  38 C.F.R. § 
4.71a.  The Board notes that there are two other 
diagnostic codes for knee and leg disabilities that 
provide for evaluations greater than 30 percent.  Under 
Code 5256, higher disability ratings may be assigned up to 
60 percent for varying degrees of ankylosis of the knee.  
Under Code 5261, a 40 percent rating is warranted for leg 
extension limited to 30 degrees and a maximum 50 percent 
rating is in order for leg extension limited to 45 
degrees.  In this case, neither diagnostic code is for 
application, as there is no evidence of knee ankylosis or 
requisite limitation of knee motion.  Accordingly, the 
Board will continue to evaluate the disability under Code 
5262.  See Butts v. Brown, 5 Vet. App. 532 (1993) (Board's 
choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Under Code 5262, a 30 percent rating is assigned when 
there is malunion of the tibia and fibula with marked knee 
or ankle disability.  A maximum schedular rating of 40 
percent is awarded when there is nonunion of the tibia and 
fibula with loose motion, requiring a brace.

When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity 
or atrophy of disuse.  See VAOPGCPREC 9-98 (the medical 
nature of the particular disability determines whether the 
diagnostic code is predicated on loss of range of motion).  
In addition, when the disability involves arthritis, 
special note should be taken of objective indications of 
pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion.  
38 C.F.R. § 4.59.

In this case, the veteran's disability is manifested by 
subjective complaints of pain, swelling, and locking in 
the knees, with increased pain and swelling with use or in 
cold weather, and complaints of ankle pain and swelling.  
Objectively, right knee flexion is limited to 90 degrees 
with pain and slight crepitance, and there is joint line 
pain.  Left knee flexion is limited to 110 degrees with 
some pain and slight crepitance and slight joint line 
pain.  Private medical records reflect intermittent 
findings of swelling and tenderness.  Otherwise, physical 
examination of the knees is normal.  X-rays confirm 
moderate DJD in the knees.  There is no significant ankle 
disability, either by physical examination or radiographic 
study.  The Board notes that the veteran uses an elastic 
brace on the left knee.  However, there is no indication 
that the use of the brace is necessitated by nonunion of 
the tibia and fibula resulting in loose motion.  In fact, 
despite the veteran's report of giving way or locking of 
the knees, neither event has been reproducible on 
examination.  Accordingly, considering this evidence, to 
include evidence of functional loss, the Board cannot 
conclude that the overall disability picture more nearly 
approximates the criteria for a 40 percent rating under 
Code 5262.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by 
the regular rating schedule.  VAOPGCPREC 6-96.  There is 
no evidence of recent hospitalization related to the 
disability at issue.  Although the veteran reported during 
the August 2001 VA examination that he was unemployed, he 
has not alleged, and review of the claims folder reveals 
no suggestion, that his unemployment is related to his 
service-connected disability.  

Accordingly, the Board concludes that the evidence is not 
so evenly balanced as to require resolution of doubt in 
the veteran's favor.  38 C.F.R. § 4.3.  Therefore, the 
Board finds that the preponderance of the evidence is 
against a disability rating greater than 30 percent each 
for residuals of right and left tibial plateau fracture 
with DJD and deformity.  The appeal is denied.     



ORDER

A disability rating greater than 30 percent for residuals 
of right tibial plateau fracture with DJD and deformity is 
denied.   

A disability rating greater than 30 percent for residuals 
of left tibial plateau fracture with DJD and deformity is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

